DETAILED ACTION
	This non-final rejection is responsive to communication filed September 3, 2019.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Although denying the user access; making data unviewable; and terminating processing of queries may be implied by language of the specification, the specification does not mention “denying the user access to query results” or “making data to which the user has no access unviewable” or “determining when to terminate processing any further queries”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 3, 10 and 17 recite “in response to validating the user access rights to queried data, sending a notification of a validation result to the user.”  However, the specification does not describe sending a notification of a validation result to the user.  The specification only describes validating user access rights (paragraphs 3, 15, 32-34, and 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearcy (US 20130173569 A1) in view of Dispensa et al. (US 11016981 B2) (‘Dispensa’).

With respect to claims 1, 8, and 15, Pearcy teaches:
 receiving a query from a user (paragraphs 39 and 43); 
validating user access rights (paragraphs 30 and 45); 
rendering a response to the query submitted by the user in a personalized manner (paragraphs 39 and 43); 
creating a temporary table based on the response and the query (Fig. 5A-C, paragraphs 43-48); 
iterating a plurality of processes of validating and processing a plurality of queries of one or more different users using the created temporary table and based on access rights for each of the one or more different users (multiple users may update query and or search results during collaborative session based on permissions and roles) (Fig. 5A-C, paragraphs 43-48); and 
creating a summary of structured database queries from the one or more different users (paragraph 34).
Pearcy does not explicitly teach the query in a natural language format; converting the natural language query to a search query language statement using a natural language processing technique; or validating user access rights to queried data.
	Dispensa teaches receiving a query in a natural language format (col. 5 line 27); 
converting the natural language query to a search query language statement using a natural language processing technique (col. 5 lines 32-48); and
validating user access rights to queried data (col. 7 lines 6-57).

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the querying in Pearcy to incorporate natural language querying and validating access rights to queried data as taught by Dispensa to enable additional types of queries to be processed and ensure users of a collaborative session have privilege to access all data within search session, thereby improving the collaborative searching of Pearcy.  One would be motivated to combine the references because it would only require replacement of Pearcy’s query processor with a natural language query processor and extending Pearcy’s validation of user access permissions to also consider rights to data to be queried in the search session.  These modification would only improve the collaborative searching of Pearcy by allowing voice and natural language queries and ensuring that only accessible data is searched.

	With respect to claims 2, 9 and 16, Pearcy in view of Dispensa teaches validating each of the one or more different users' data access rights when each query requested by the one or more different users is processed (Dispensa, col. 7 lines 6-57).

With respect to claims 3, 10 and 17, Pearcy in view of Dispensa teaches, further comprising: in response to validating the user access rights to queried data, sending a notification of a validation result to the user (Dispensa, col. 7 lines 6-57).

With respect to claims 4, 11 and 18, Pearcy in view of Dispensa teaches further comprising: denying the user access to query results when the user access rights are not validated (Dispensa, col. 6 lines 53-60; col. 7 lines 19-29 and 45-57).

With respect to claims 5, 12 and 19, Pearcy in view of Dispensa teaches further comprising: in response to rendering a response to the query submitted by the user in a personalized manner, making data to which the user has no access unviewable (Dispensa, col. 6 lines 53-60; col. 7 lines 6-57).

With respect to claims 6, 13 and 20, Pearcy in view of Dispensa teaches, further comprising: determining when to terminate processing any further queries (Pearcy, paragraphs 16, 30, 34, 38 and 42).

With respect to claims 7 and 14, Pearcy in view of Dispensa teaches further comprising: storing the processed query, query results and actions taken in connection with the query results in the temporary table (Pearcy, paragraphs 3 and 34; Dispensa, Fig. 14, col. 13 lines 6-27; col. 14 lines 21-41).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/               Primary Examiner, Art Unit 2167                                                                                                                                                                                         	April 28, 2022